     Case 3:20-cr-00005-RAH-SRW Document 20 Filed 04/15/20 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                           EASTERN DIVISION

UNITED STATES OF AMERICA                      )
                                              )
      v.                                      ) CASE NO. 3:20-cr-5-RAH
                                              )
MONTRE CHYVONNE HILL                          )

                   MEMORANDUM OPINION and ORDER


      Pending before the Court is Defendant’s Motion to Continue Trial (Doc. 19)

filed by Defendant Montre Chyvonne Hill on April 14, 2020. Jury selection and

trial are set in this case on the term of court commencing on May 11, 2020. For the

reasons set forth below, the Court will grant a continuance of the trial pursuant to 18

U.S.C. § 3161(h)(7).

      While the grant of a continuance is left to the sound discretion of the trial

judge, United States v. Stitzer, 785 F.2d 1506, 1516 (11th Cir. 1986), the Court is

limited by the requirements of the Speedy Trial Act, 18 U.S.C. § 3161 (Act). The

Act provides in part:

      In any case in which a plea of not guilty is entered, the trial of a
      defendant charged in an information or indictment with the commission
      of an offense shall commence within seventy days from the filing date
      (and making public) of the information or indictment, or from the date
      the defendant has appeared before a judicial officer of the court in
      which such charge is pending, whichever date last occurs.
      Case 3:20-cr-00005-RAH-SRW Document 20 Filed 04/15/20 Page 2 of 3




18 U.S.C. § 3161(c)(1). However, the Act excludes from the seventy-day period

any continuance based on “findings that the ends of justice served by taking such

action outweigh the best interest of the public and the defendant in a speedy trial.”

§3161(h)(7)(A). In granting such a continuance, the Court may consider, among

other factors, whether the failure to grant the continuance “would deny counsel for

the defendant or the attorney for the Government the reasonable time necessary for

effective preparation, taking into account the exercise of due diligence.”

§ 3161(h)(7)(B)(iv).

       Counsel for Hill represents that additional time is necessary to prepare for

trial. Among others, due to the national emergency declared by the President as the

result of the outbreak of Coronavirus Disease 2019 (COVID-19), and the stay-in-

place order issued by the Governor of the State of Alabama, counsel is unable to

meet with the Defendant in person to prepare for trial. Further, counsel is awaiting

court records from other States.     In addition, the parties are in ongoing plea

negotiations. Finally, the United States does not oppose a continuance.

       In light of the current COVID-19 pandemic, and for good cause, the Court

finds that the ends of justice served by granting a continuance of this trial outweigh

the best interest of the public and the Defendant in a speedy trial. Thus, for good

cause, it is

       ORDERED as follows:
  Case 3:20-cr-00005-RAH-SRW Document 20 Filed 04/15/20 Page 3 of 3




(1) Jury selection and trial are CONTINUED from May 11, 2020 to the criminal

   term of court commencing on July 20, 2020 at 10:00 a.m. in Opelika,

   Alabama. All deadlines tied to the trial date are adjusted accordingly.

(2) The United States Magistrate Judge shall conduct a pretrial conference prior

   to the July trial term.

   DONE, this 15th day of April, 2020.


                                        /s/ R. Austin Huffaker, Jr.
                             R. AUSTIN HUFFAKER, JR.
                             UNITED STATES DISTRICT JUDGE
